ORDER
By this writ application, the defendant seeks review of his conviction of driving while intoxicated, second offense, in the Second Judicial District Court. The application assigns as error the finding of the *196district court that the state proved the guilt of the defendant beyond a reasonable doubt and asserts that a proper foundation was not laid for admission of a blood test into evidence, the defendant was not identified as the person charged, and the defendant was denied the right to effectively cross-examine the witness who performed the blood test. The assigned errors are argued at some length in the application and much reliance is placed on what the transcript of the trial might disclose.
It is impossible to review the merits of the assigned errors because the application does not contain a copy of the transcript of the trial. Further, the application does not comply in several respects with the Uniform Rules of the Courts of Appeal.
The application does not comply with Rule 4 — 5(f), (g), (h), and (i) in that it does not contain a copy of the judgment, order or ruling complained of; a copy of the judge’s reasons for judgment, a copy of each pleading on which the judgment was founded, or a copy of the pertinent court minutes. The application does not comply with Rule 4-2 in that it does not reflect that notice of intention to apply for a writ was given to the judge whose ruling is complained of; nor does it comply with Rule 4-3 in that it does not contain an order of the judge fixing the time for filing the writ application in the Court of Appeal.
A review of the sufficiency of the evidence and evidentiary rulings is impossible without a transcript of the proceedings. In order to make a showing warranting the exercise of the appellate court’s supervisory jurisdiction, an application for a writ of review based on complaints of insufficiency of the evidence or of evidentiary errors should contain a transcript of the testimony.
Since the defendant has failed to provide a complete application and to make an adequate showing for the granting of a writ of review, the application is denied.